Mr. Chief Justice Lawrence delivered the opinion of the Court: The only point made in this case not considered in the opinion filed in the other cases between these same parties is, that the plaintiff should not have been permitted to introduce evidence of more than two bills of lading under the two counts in the declaration. If the action had been brought on bills of lading, none would have been admissible on the trial except those set out in the declaration. But this is an action on the case brought by the owners of the property, who are neither consignors nor consignees, and they describe the corn shipped, not by reference to bills of lading, but as 17,000 bushels of corn, shipped at Bloomington, on the 6th of April, by E. Fay & Co., as agents of the plaintiffs. The fact that a bill of lading was made out for each car did not confine the plaintiffs to proof of only two cars. They could prove the entire shipment by Fay & Co. as one transaction, though made partly on one day and partly on another. There was no error in the admission of this evidence, but for the reasons given in the other cases, some of which apply in this, the judgment must be reversed and the cause remanded. Judgment reversed!